Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Cracker Barrel Old Country Store, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 3, 2013 THE LION FUND II, L.P. By: BIGLARI CAPITAL CORP., its General Partner By: /s/ Sardar Biglari Name: Sardar Biglari Title: Chairman and Chief Executive Officer BIGLARI CAPITAL CORP. By: /s/ Sardar Biglari Name: Sardar Biglari Title: Chairman and Chief Executive Officer STEAK N SHAKE OPERATIONS, INC. By: /s/ Sardar Biglari Name: Sardar Biglari Title: Chairman and Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI
